05/04/2020



                                                                                              Case Number: DA 20-0150




                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                    THE OFFICE OF THE CLERK OF SUPREME COURT
                            HELENA,MONTANA 59620-3003

                                         Supreme Court No.
                                            DA 20-0150
                                                                                   FILED
                                                                                  MAY 0 4 2020
STATE OF MONTANA,
                                                                               Bowen Greenwood
                                                                             Clerk of Supreme Court
                                                                                State of Montana
            Plaintiff and Appellee,

      v.                                                                  GRANT OF EXTENSION

JENNIFER GRUCE,

            Respondent and Appellant.

        Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension of time
until June 3, 2020, to prepare, file, and serve the Appellant's brief.

DATED this May 4,2020



                                                                      Bowen Greenwood
                                                                      Clerk ofthe Supreme Court




c:     Carl B. Jensen, Timothy Charles Fox, Terryl T. Matt




           PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705